DETAILED ACTION
This action is in response to applicant’s amendment filed on 26 October 2020.  Claims 1, 4-5, 7-8, 11-12, 14-15, and 18-20 are now pending in the present application and claims 2-3, 6, 9-10, 13, and 16-17 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 26 October 2020.  These drawings are unacceptable because the drawings Figs. 2A-C include new matter.
Figs. 2A-C include relabeling ref. 204 to --selector circuitry-- (also, see new Fig. 2C ref. 118) from orig. label “analog measurement receiver front end circuitry” (see orig. spec. on pg. 8, [027]). 
Figs. 2A-B include relabeling ref. 206 to –analog-to-digital conversion and digital front-end processing circuitry-- from orig. label “signal alignment and cancellation circuitry” (see orig. spec. on pg. 8, [027]).
Fig. 2C is a new drawing not included with original drawings but listed in the orig. spec. (see pg. 4, [011]; pg. 10, [033]).





Specification
The amendment (i.e., substitute specification) filed 26 October 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The substitute specification on pg. 6, [0025-0026] which recites amended language --selector circuitry 204--, this amended language of the paragraph was not originally supported in the original application.  Similar amendments as said amended language indicated above have been made which are too numerous to mention.  The original specification supported “analog measurement receiver front end circuitry 204” as recited in the orig. spec. on pg. 8, [027].
The substitute specification on pp. 6, [0026] which recites amended language -- analog-to-digital conversion and digital front-end processing circuitry 206--, this amended language of the paragraph was not originally supported in the original application.  Similar amendments as said amended language indicated above have been made which are too numerous to mention.  The original specification supported “signal alignment and cancellation circuitry 206” as recited in the orig. spec. on pg. 8, [027].
Applicant is required to cancel the new matter in the reply to this Office Action.




Response to Amendment
The reply filed on 26 October 2020 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
Omission to provide claims limited to the original elected invention.  Applicant presented claims 1-20 that are directed to an invention distinct from and independent of the invention previously claimed.  See MPEP § 821.03 and 37 CFR 1.145.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

See MPEP § 714.03.  [Likewise, once an inadvertent omission is brought to the attention of the applicant, the question of inadvertence no longer exists. Therefore, a second Office action giving another new (2 month) time period to supply the omission would not be appropriate under 37 CFR 1.135(c).  37 CFR 1.135(c) authorizes, but does not require, an examiner to give the applicant a new time period to supply an omission.  Thus, where the examiner concludes that the applicant is attempting to abuse the practice under 37 CFR 1.135(c) to obtain additional time for filing a reply (or where there is sufficient time for applicant’s reply to be filed within the time period for reply to the non-final Office action), the examiner need only indicate by telephone or in an Office communication (as discussed above) that the reply must be completed within the period for reply to the non-final Office action or within any extension pursuant to 37 CFR 1.136(a) to avoid abandonment.]

Election/Restrictions
	Newly submitted claims 1, 8, and 15 (including dependent 4-5, 7, 11-12, 14, and 18-20)  are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claims 1, 8, and 15 recites the limitations “…mixer circuitry for producing at least two down converted carrier signals based on the feedback signal comprising an impaired first carrier signal and a second carrier signal wherein the second carrier signal comprises one of: a carrier that is harmonically-related to the impaired first carrier; or an analog-to-digital (ADC) clock separated second carrier signal; selector circuitry producing in phase and quadrature phase components of one of the at least two carrier signals produced by the mixer circuitry; and processing circuitry time aligning a digital representation of the down converted impaired first carrier signal and second carrier signal and for canceling the second carrier signal from the impaired first carrier signal to produce a measurement signal based on the first carrier signal to obtain a transmission power measurement of the first carrier of the carrier aggregated signal…” in line(s) 13 et seq. of claim 1.
Regarding claims 1, 4-5, 7-8, 11-12, 14-15, and 18-20, the limitations present an independent and/or distinguishable aspect of the claims that clearly differs from the originally presented invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 4-5, 7-8, 11-12, 14-15, and 18-20 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
This list of examples is not intended to be exhaustive.  




















Conclusion
  	 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/
Primary Examiner, Art Unit 2462
WJD,Jr
05 March 2021